DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).
It is noted that applicant amended the title in amendment dated 5-20-2022.   However, lawnmowers with multiple mowing blades are notoriously old and well known in the art.  The title must be non-generic and descriptive of the invention to be acceptable.  

Specification
The amendment filed 5-20-2022 to claims 5 and 17 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “one of the first blade or the second blade is permanently coupled to the shaft.”  
Applicants amendment appears to be an attempt to overcome the 35 USC 112 rejection in the previous nonfinal action dated  2-22-2022.  However, as noted in the previous office action, claims 5 and 17 were rejected as they were in direct conflict with the independent claims being drawn to a specific embodiment, and as such destroyed the claimed structure and function of the independent claims.  As noted in the specification on page 9 lines 30-33, in an alternative embodiment the blade coupler permanently couples one of the blades to the shaft.  The amended claim language: “one of the first blade or the second blade is permanently coupled to the shaft.” Is considered new material as it no longer requires the blade coupler.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Election/Restrictions
Newly submitted claim limitations in claims 5 and 17 appear to be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Applicants amendments to claims 5 and 17 do not overcome the prior 35 U.S.C 112 rejection and appear to further define an independent invention different from claims 1 and 13.  Independent claims 1 and 13 present a blade coupler that is configured to selectively couple the first and second blades to the shaft.  The invention of claims 5 and 17 comprises one of the blades being permanently coupled to the shaft.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5 and 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8-13, 15-18, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patridge (US 2019/0045707).
Regarding claims 1, 3-4, 13, 15-16, Patridge discloses a lawn mower comprising: a blade housing (Figure 9, 303) configured to house at least a first flat low energy and low flow blade (903) and a second winged high energy high flow blade (904); a shaft (302) disposed to rotate within the blade housing; a powerhead configured to selectively turn the shaft responsive to application of power from a power source (¶0051); and a blade coupler (906) configured to selectively couple the first blade and/or the second blade to the shaft to produce different cutting performance conditions based on which of the first blade and/or the second blade is operably coupled to the shaft ((¶0056-¶0061 discloses various arrangements of the blades and even the omission of blades); wherein the first blade and the second blade are each of a different type in terms of energy consumption or cutting characteristics (Figure 10 shows two different blade types); and wherein the blade coupler is configured to be movable vertically to selectively engage the first blade and the second blade alone or in combination with each other (Figure 10 shows the blades and coupler 906 removed in the vertical direction of the shaft.  An operator would then selectively affix the desired blades).

Regarding claims 6 and 18, Patridge discloses wherein the blade coupler is configured to be positioned to couple only the first blade to the shaft, couple only the second blade to the shaft and couple both the first blade and the second blade to the shaft (The operator has the option to arrange the blades in any manner they see fit according to ¶0056-0061) in three respective different positions of the blade coupler (As the couplers position is not directly related to any other specific element or function the positions may vary during assembly by the operator).

Regarding claims 8-9 and 20-21, Patridge discloses wherein the blade coupler is movable responsive to operation of a mechanical/electrical positioner (Bolt 913 is considered capable of being either a mechanical or electrical positioner as it may be mechanically moved or electrically moved to release and move the coupler).

Regarding claims 10-11 and 22-23, Patridge discloses wherein the blade coupler is configured to engage the first and second blades such that a lag angle between 0 degrees and 180 degrees is defined between the first blade and the second blade (Figures 11 and 12).

Regarding claims 12 and 24, Patridge discloses wherein the lag angle changes due to a slip arrangement provided between the blade coupler and one of the first blade or the second blade (¶0053 discloses an embodiment wherein the upper and lower blades would not need to be fixed to one another.  This embodiment would be considered a slip arrangement).

Response to Arguments
Applicant's arguments filed 5-20-2022 have been fully considered but they are not persuasive. 
Applicant argues that the blade coupler has three distinct vertical positions to selectively couple the blades to the shaft and Patridge does not have other identifiable positions.  Examiner agrees with applicants assessment of the differences between the prior art and the instant invention, however, applicant is arguing limitations not clearly presented in the claims.  As maintained in the rejection above the coupler of  Patridge is clearly configured to selectively couple blades to a blade shaft.  As clearly shown in figure 10 the coupler does indeed move vertically for the purpose of blade selection.  
Applicant argues that the upper and lower blades of Patridge are fixed to each other and therefore cannot be selectively coupled.  Examiner respectively disagrees with applicant’s interpretation.  The blades are indirectly  fixed to each other via the coupler when selectively put together, the same as applicant’s blades would be fixed to each other when the coupler ties them together.  As clearly detailed in ¶s 0056-0061 any arrangement of blade types and number may exist on the shaft via a coupler assembly.  
	Applicant argues that the blade coupler is not “configured to” be moveable vertically to selectively engage the blades.  Examiner respectively disagrees as it appears that applicant it reading limitations into the claim language that do not exist.  The coupler of Patridge exists only to couple the blades to the shaft.  The coupler must move vertically to reconfigure the blades.  Although an operator is involved in the selective configuration, the operator cannot perform this operation without the coupler.  Therefore, the coupler is configured to be vertically moved by the operator for the purpose of selectively engaging blades.  The claim language is considered broad and the rejection is deemed appropriate and therefore maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671